268 F.2d 913
SELID CONSTRUCTION CO., Inc., Appellant,v.GUARANTEE INSURANCE CO., Inc., Paul B. McCracken, and Alaska Industrial Board, Appellees.
No. 16449.
United States Court of Appeals Ninth Circuit.
June 17, 1959.

Appeal from the United States District Court for the Territory of Alaska (now State), Fourth Division, Vernon D. Forbes, J.
Charles E. Cole, Fairbanks, Alaska, for appellant.
Plummer & Delaney, Anchorage, Alaska, Taylor & Taylor, Fairbanks, Alaska, for appellee.
Before CHAMBERS, BARNES and JERTBERG, Circuit Judges.
PER CURIAM.


1
The judgment from the district court having been entered subsequent to January 3, 1959, the appeal is dismissed. See Parker v. McCarrey, 9 Cir., 268 F.2d 907.